UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAL MITCHELL, a/k/a Boo,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:02-cr-00025-JCC-1)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Mitchell, Appellant Pro Se.          Thomas More Hollenhorst,
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamal    Mitchell   appeals   the   district   court’s   order

denying his motion for return of property, pursuant to Fed. R.

Crim. P. 41(g).     We have reviewed the record and find no abuse

of discretion.    United States v. Chambers, 192 F.3d 374, 376 (3d

Cir. 1999).      Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Mitchell, No. 1:02-cr-

00025-JCC-1 (E.D. Va. Feb. 7, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2